Citation Nr: 1725852	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right wrist condition. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee condition and, if so, whether service connection is warranted. 

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2017, the Veteran testified at a hearing before the undersigned. A Board Hearing transcript of that proceeding is of record.

The issues of entitlement to service connection for a right knee condition and entitlement to service connection for bilateral hearing loss (on a de novo basis) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In February 2017, prior to the promulgation of a decision, the Veteran withdrew his appeal regarding entitlement to service connection for his right wrist condition.

2. In an August 2008 rating decision, the RO denied entitlement to service connection for a right knee condition; the Veteran did not file a timely substantive appeal or submit new and material evidence within one year of the rating decision. 

3. In an August 2008 rating decision, the RO denied entitlement to service connection for bilateral hearing loss; the Veteran did not file a timely substantive appeal or submit new and material evidence within one year of the rating decision.

4.  Since the August 2008 rating decision became final, new and material evidence sufficient to reopen these claims has been associated with the claims file.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal on the issue of entitlement to service connection for a right wrist condition is met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 

2. The August 2008 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee condition. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

3. The August 2008 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. An appeal may be withdrawn on the record at a hearing. 38 C.F.R. § 20.204(b)(1).

In the present case, the claim for entitlement to service connection for a right wrist condition was withdrawn on the record at a February 2017 hearing before the undersigned VLJ. In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter. Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the claim must be dismissed.

II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Inasmuch as this decision reopens the claims on appeal, there is no need to discuss the impact of the VCAA on the matter as any notice or duty to assist omission is harmless. Upon adjudication upon the merits, the Board will discuss the duties to notify and assist.

III. New and Material

The Veteran first submitted a claim for entitlement to service connection for a right knee condition and bilateral hearing loss in December 2007. The claim for the Veteran's right knee condition was denied in an August 2008 rating decision on the basis that there was no evidence of a right knee condition in service and that the Veteran's private treatment records revealed that the Veteran injured his right knee 17 years after service. The claim for bilateral hearing loss claim was also denied in an August 2008 rating decision on the basis that there was no evidence of hearing loss in service and no evidence of hearing loss within the presumptive period following discharge from service.  

The Veteran submitted a notice of disagreement in June 2009, and a statement of the case was issued in March 2011. While the Veteran submitted a VA Form 9 in June 2011, he was notified in a July 2011 correspondence from the RO that his VA Form 9 was not accepted as a substantive appeal, as it was received more than one year from the date of mailing the rating decision and more than 60 days from the mailing of the statement of the case. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302(b) (2016). Therefore, the August 2008 rating decision is final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156 (b), 20.1103 (2016).

The Veteran submitted a statement in September 2011 stating that he did not receive his mail due to family problems, and this was accepted as a request to reopen his claims for entitlement to service connection for a right knee condition and bilateral hearing loss.

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.   

Right Knee Condition 

Upon review, the Board finds that the evidence added to the record since the August 2008 rating decision became final, specifically the Veteran's testimony in which he states that he fell off a truck and that as a combat engineer, his duties entailed strenuous physical work such as lifting and pulling heavy objects, relates to unestablished facts necessary to substantiate the Veteran's service connection claim. Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened.

Bilateral Hearing Loss

Upon review, the Board finds that the evidence added to the record since the August 2008 rating decision became final, specifically the Veteran's testimony in which he states that as a combat engineer, he was exposed to loud truck noises and explosives, all while not using earplugs relates to unestablished facts necessary to substantiate the Veteran's service connection claim. Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened.


ORDER

The appeal concerning the issue of entitlement to service connection for a right wrist condition is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee condition is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

Right Knee Condition 

The Veteran contends that his right knee condition had its onset during his active duty service. The Veteran testified in February 2017 that he injured his right knee when he fell off a five-ton truck. He also testified that as a combat engineer, he was required to do heavy lifting and pulling in service.  The Veteran's service treatment records show that the Veteran was seen once in service for his right knee. 

During the course of the prior claim, the Veteran was afforded a VA examination in July 2008. The Veteran reported having right knee reconstruction surgery in 2004. The examiner opined that the Veteran's military service preceded the current right knee condition but did not provide an adequate rationale for this finding. 

The Board finds that the July 2008 examiner did not appear to consider the Veteran's credible lay statements regarding having knee pain during service and continuously since service. 

The Board finds that an additional medical opinion is needed prior to adjudication of this issue. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA is obligated to provide an adequate examination once it chooses to provide one.); Bloom v. West, 12 Vet. App. 185, 187   (1999) (much of a medical opinion's probative value is found in its rationale supporting the conclusion); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The Board therefore remands this issue in order to obtain a new VA examination and opinion by a different VA examiner.

Hearing Loss

The Veteran contends that he has bilateral hearing loss that was caused by exposure to loud trucks and being around explosive weapons without proper hearing protection.  In February 2017, the Veteran testified that after service he would have to read lips in order to better understand others. 

The Veteran attended a VA examination in July 2008. The Veteran was found to have a hearing loss disability, but the examiner was unable to offer an opinion as to the onset of the Veteran's hearing loss without speculation because the Veteran did not have a separation exam. 

When an examiner indicates an inability to offer an opinion without resorting to speculation, it is essential that the examiner provide (i) a rationale for this conclusion, (ii) an indication whether there is additional evidence that could enable an opinion to be provided and (iii) whether the inability to provide an opinion is based on the limits of medical knowledge. As the July 2008 VA examiner did not provide all necessary information in connection with the statement that an opinion could not be provided without resorting to speculation, an adequate examination and opinion must be obtained on remand. See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

The evidence of record indicates that the Veteran was a combat engineer and that he has bilateral hearing loss. The VA examiner also opined that the Veteran's tinnitus was related to service due to the amount of noise exposure the Veteran experienced in service. The Board therefore remands this issue in order to obtain a new VA examination and opinion by a different VA examiner.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment record dated since August 2012.

2. Thereafter, schedule the Veteran for a VA examination with an examiner other than the examiner who provided the July 2008 examination to determine the nature and etiology of any right knee disability. The examiner must review the claims file.

The examiner should then address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right knee condition is related to his military service.

The examiner must specifically acknowledge and discuss the Veteran's reports of injuring his knee in service by falling off a five-ton truck and being exposed to strenuous physical work such as lifting and pulling heavy objects. 
The examiner must provide clear conclusions and a thorough and well-reasoned medical explanation supporting the opinion. If unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained. That is, the examiner must specifically explain why the cause of any condition is unknowable.

3. After completing directive #1, schedule the Veteran for a VA examination with an examiner other than the audiologist who provided the July 2008 VA examination to determine the nature and etiology of any bilateral hearing loss. The examiner must review the claims file. All appropriate audiological testing should be conducted.

The examiner should then address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to acoustic trauma during his period of active duty service. The examiner is reminded that the absence of any documented in-service hearing loss is not fatal to a claim for service connection. 

The examiner must specifically acknowledge and discuss the Veteran's reports of exposure to explosive weapons without proper hearing protection and being around loud trucks while in service. 

The examiner must provide clear conclusions and a thorough and well-reasoned medical explanation supporting the opinion. If unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained. That is, the examiner must specifically explain why the cause of any condition is unknowable.

4. Upon completion of the foregoing, and any other development deemed necessary, adjudicate the Veteran's claims. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


